EXBHIBIT 10.1

PROMISSORY NOTE

 

 

$100,000.00   August 1, 2011

 

FOR VALUE RECEIVED, the undersigned, Irish Knight Holdings, L.L.C., an Iowa
limited liability company with its principal address located at 1701 Fernwood
Lane, Algonquin, Illinois 60102 (the “Borrower”), hereby promises to pay to the
order of Green Tech Products, Inc., an Iowa corporation with its principal
address located in care of GreenMan Technologies, Inc., 7 Kimball Lane, Building
A, Lynnfield, Massachusetts 01940 (the “Holder”), the principal sum of One
Hundred Thousand Dollars ($100,000), together with interest from the date hereof
computed on the basis of a 365-day year on the unpaid principal balance hereof
from time to time outstanding at the rate of 6.0% per annum, non-compounding,
until paid in full.

 

The Borrower shall pay the Holder the principal sum set forth above in sixty
(60) consecutive monthly installments as follows:

 

(i) On the first business day of September, 2011, and on the first business day
of each of the twenty-three (23) consecutive months thereafter, the amount of
One Thousand Dollars ($1,000); 

(ii) On the first business day of September, 2013, and on the first business day
of each of the eleven (11) consecutive months thereafter, the amount of $2,000; 

(iii) On the first business day of September, 2014, and on the first business
day of each of the eleven (11) consecutive months thereafter, the amount of
$2,500; 

(iv) On the first business day of September, 2015, and on the first business day
of each of the ten (10) consecutive months thereafter, the amount of $3,000;
and 

(v) On the first business day of September, 2016, the then unpaid principal
amount of this Note, together with all accrued but unpaid interest thereon. 

 

The Borrower and the Holder agree that each of the payments described in clauses
(i) through (iv) above shall be applied (a) first to the payment of principal
due on the then outstanding balance and (b) then, to the payment of principal.
For illustrative purposes, of the $1,000 payment to be made on September 1,
2011, $509.59 would be applied to the payment of interest (calculated as
follows: $100,000 x 6% x 31 / 365 = $509.59), and $490.41 would be applied to
the payment of principal.

 

Principal and interest shall be payable in lawful money of the United States of
America, in immediately available funds, at the principal office of the Holder
set forth above or at such other place as the Holder may designate from time to
time in writing to the Borrower. This Note may be prepaid at any time or from
time to time, in whole or in part, without any premium or penalty.

1

 

Notwithstanding the foregoing, the Borrower shall have the right to offset the
amount of any Claims (as that term is defined in that certain Asset Purchase
Agreement dated as of June 13, 2011 between the Holder and the Borrower (the
“Asset Purchase Agreement”)) it may have, if any, against any amounts due and
payable under this Note, on the terms and conditions of Section 5.3 of the Asset
Purchase Agreement.

 

The Holder, by its acceptance of this Note, agrees that the Borrower’s
obligations hereunder shall be subordinate to any and all indebtedness for
borrowed money incurred for business purposes by the Borrower from time to time,
whether before of after the date of this Note, from any bank or institutional
lender not controlled by or affiliated with the Borrower or by or with any
affiliate of the Borrower (a “Bank”), and the Holder agrees to execute any
document or agreement reasonably necessary to give effect to such subordination,
provided, however, that such agreement shall permit the payment of principal and
interest on this Note in accordance with its terms for so long as such Bank has
not declared the Borrower to be in default of its obligations to such Bank.

 

Notwithstanding the foregoing, the outstanding balance of this Note, together
with all accrued but unpaid interest under this Note, shall be rendered
immediately due and payable, without notice or demand to the Borrower, in case
any of the following events (each, an “Event of Default”) shall occur:

 

(a) the failure of the Borrower to pay in full any installment of the principal
amount hereof or of interest due hereon within five) days after such installment
of principal or interest becomes due and payable; 

 

(b) the occurrence of any material breach by the Borrower of the Asset Purchase
Agreement; 

 

(c) the entry of any judgment or order against the Borrower for the payment of
money, if the same is not satisfied or enforcement proceedings are not stayed
within 30 days or if, within 30 days after the expiration of any such stay, the
judgment or order is not dismissed, discharged or satisfied; 

 

(d) the appointment of a receiver, trustee, custodian or similar official, for
the Borrower or any property or assets of the Borrower; 

 

(e) the conveyance of any or all assets to a trustee, mortgagee or liquidating
agent or assignment for the benefit of creditors by the Borrower; 

 

(f) the commencement by the Borrower of any voluntary proceeding under any law
or any jurisdiction, now or hereafter in force, relating to bankruptcy,
insolvency, renegotiation of outstanding indebtedness, arrangement or otherwise
to the relief of debtors or the readjustment of indebtedness; or 

 

(g) the commencement by any creditor of any involuntary proceeding against the
Borrower under any law or any jurisdiction, now or hereafter in force, relating
to bankruptcy, insolvency, renegotiation of outstanding indebtedness,
arrangement or otherwise to the relief of debtors or the readjustment of
indebtedness, which proceeding is not dismissed or discharged within 30 days
after commencement. 

 

2

 

Any amount that remains unpaid after it becomes due under this Note shall bear
interest, from and after such due date through the date on which such amount is
paid, at a rate per annum equal to fifteen percent (15%). In addition, the
Borrower agrees to pay all costs, charges and expenses incurred by the Holder
and its assigns (including, without limitation, costs of collection, court
costs, and attorneys’ fees and disbursements, whether incurred before, during or
after any action or proceeding (including, without limitation, any bankruptcy or
other insolvency proceeding) is commenced by or against Borrower) in connection
with the enforcement of the Holder’s rights under this Note or as a result of an
Event of Default (all such costs, charges and expenses being herein referred to
as “Costs”). Presentment for payment, demand, protest, notice of protest and
notice of nonpayment are hereby waived. The Borrower agrees that any delay on
the part of the Holder in exercising any rights hereunder will not operate as a
waiver of such rights, and further agrees that any payments received hereunder
after an Event of Default will be applied first to Costs, then to interest, and
the balance to principal. The Holder shall not by any act, delay, omission, or
otherwise be deemed to waive any of its rights or remedies, and no waiver of any
kind to enforce this Note shall be valid unless in writing and signed by the
Holder. The rights and remedies of the Holder given in this Note are in addition
to all other rights and remedies available to the Holder at law or in equity.
All such rights and remedies are cumulative and not exclusive of one another. No
delay or omission on the part of the Holder in exercising any right or option
herein given to such the Holder shall impair such right or option or be
considered as a waiver thereof or acquiescence in any default hereunder.

 

This Note applies to, inures to the benefit of, and binds the successors and
assigns of the Holder. This Note shall be governed in all respects, including
validity, interpretation and effect, by the internal laws of the State of Iowa
without regard to principles of conflicts of laws.

 

The Borrower acknowledges receipt of a fully executed copy of this Note.

 

THE BORROWER WAIVES THE RIGHT TO TRIAL BY A JURY OF ANY MATTERS ARISING OUT OF
THIS NOTE. The Borrower agrees that in the event the Holder commences an action
to enforce the terms of this Note or for breach of this Note, such action shall
be venued in either the United States District Court sitting in Polk County,
Iowa or the Iowa District Court in and for Polk, Iowa.

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first
written above.

 

WITNESS: IRISH KNIGHT HOLDINGS, L.L.C.         /s/ Tammy L. Anderson By: /s/
Timothy J. Mahoney_________   Name: Timothy J. Mahoney   Title:  Managing
Partner

 

3

